department of the treasury internal_revenue_service washington d c date internal_revenue_service national_office field_service_advice this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent number release date cc intl br4 tl-n-7524-97 uilc memorandum for from subject legend usp dsub1 dsub2 dsub3 dsub4 fsub1 ycorp fcorp1 fcorp2 fcorp3 state a state b state c country w country x country y country z date date date date date date date date date date date date date year year interests field region a area area area agreement a agreement b agreement c agreement d agreement e aa bb cc dd ee issue is dsub4 taxable under sec_367 upon its reincorporation as fsub1 followed by fsub1's disposition of aa percent of its interests to fcorp3 an unrelated foreign company conclusion dsub4 s reincorporation in country x as fsub1 is treated as an af reorganization accordingly dsub4 is deemed to have made an outbound_transfer of assets that is fully taxable under sec_367 unless the assets qualify for the active trade_or_business exception under sec_367 additional facts are needed to determine whether sec_367 is applicable if the exception is applicable dsub4 would qualify for nonrecognition treatment under the active trade_or_business exception with respect to the bb percent of the interests and other transferred assets that it retained however dsub4 should be taxable on the gain realized on the outbound_transfer of assets that are re- transferred to fcorp3 because fsub1's disposition of such assets to fcorp3 constitutes a prohibited asubsequent transfer under reg '1 a -2t c if the disposition by fsub1 occurred within six months after its receipt the initial transfer of such assets by dsub4 is taxable under sec_367 even if the transfer by fsub1 occurred more than six months after its receipt the result should be the same ie taxation under sec_367 using step transaction principles to aggregate the initial transfer by dsub4 with the later transfer by fsub1 there are a number of other potential limitations to nonrecognition treatment including i the prohibition against transferring certain ahot assets eg inventory under reg '1 a -5t ii branch_loss_recapture under reg '1 a -6t iii overall foreign source recapture under reg '1 f -2 d and iv dual_consolidated_loss recapture under reg '1 which requires recapture of certain losses not addressed by sec_367 and sec_904 that were utilized by usp on its consolidated_income_tax_return for prior years facts in year usp was a publicly traded domestic_corporation which owned one- hundred percent of the stock of dsub1 a domestic_corporation dsub1 in turn owned one-hundred percent of the stock of each of dsub2 a delaware corporation and dsub3 a state a corporation at all relevant times usp and its subsidiaries were engaged in the business of oil_and_gas exploration according to the taxpayer during this time it was usp s general philosophy to spread its risk where possible regarding its oil_and_gas exploration activities such risk sharing generally took the form of farm-outs of exploration licenses whereby a third party would assume a share of the ownership of a license depending on the perceived value of the particular license usp would normally seek some form of reimbursement for its previously incurred costs either in the form of a cash payment or in the form of some degree of a carried_interest dsub3 possessed a cc percent working_interest in area sometime during year after several years of exploration activity dsub3 discovered and confirmed two wells in field located in the southern part of area which were tested at an aggregate of approximately dd barrels of oil per day also during year ycorp a country y corporation affiliated with the government of country y approved dsub3's application to declare field commercial with initial production from field expected to begin in year according to information provided by the taxpayer on date dsub2 and fcorp1 entered into a confidentiality agreement regarding discussions covering possible farm-out arrangements for the oil_and_gas fields located in country w one or more replacement confidentiality agreements were entered into on date between dsub2 and fcorp2 on date dsub3 a state a corporation merged into dsub4 a state b corporation with dsub4 as the surviving corporation pursuant to taxpayer s ' disclosure statement for the fiscal tax_year ending on date the forgoing merger transaction was intended to qualify as a reorganization described in sec_368 the afirst f reorganization on date one day after date dsub4 acquired a working_interest in oil_and_gas_properties located in area and area in connection with two separate association agreements between dsub4 and ycorp as a result of such agreements dsub4 acquired a cc percent interest in each of area and area according to information included in taxpayer s annual report to shareholders area and area covered an area of approximately ee acres and was contiguous to area in country y on date dsub4 a state b corporation was reincorporated in country x under a state b law enacted date which enabled dsub4 to simultaneously de-register in state b and register as a corporation in country x after the reincorporation dsub4 is hereinafter referred to as fsub1 pursuant to the taxpayer s ' disclosure statement for the fiscal tax_year ending on date the forgoing reincorporation transaction was intended to qualify as a reorganization described in '368 a f the asecond f reorganization according to the taxpayer on date representatives of fcorp2 met with representatives of usp in an unsolicited discussion regarding exploration acreage located in region a following those discussions usp entered into a confidentiality agreement dated date with fcorp1 allowing fcorp2 access to fsub1 documents and information on its exploration acreage on date usp and fcorp3 an unrelated corporation entered into agreement a outlining the basic terms by which fcorp3 would farm-in and earn an interest in taxpayer s interests in properties located in country y including area area and area country w as well as other areas in region a on date fsub1 and fcorp3 entered into agreement b providing that fcorp3 would make a cash payment to fsub1 and would provide additional funds to develop the interests in area area and area in exchange for a aa percent interest in fsub1's rights under the various association agreements with ycorp pursuant to the terms of agreement b fsub1 and fcorp3 also entered into agreement c agreement d and agreement e on date to conduct joint petroleum operations in area area and area each of agreement c agreement d and agreement e designated fsub1 as the operator and accorded each of fsub1 and fcorp3 the right and obligation to take their share of oil production in_kind and to separately dispose_of such share the effective date of agreement b and each of agreement c agreement d and agreement e was date article of each of agreement c agreement d and agreement e and article dollar_figure of agreement b provides that the parties do not intend to create a partnership and if they are regarded as a partnership for federal_income_tax purposes each of fsub1 and fcorp3 agreed to elect out of the partnership provisions of subchapter_k by deed of assignment between fsub1 fcorp3 and ycorp fsub1 assigned to fcorp3 aa percent of fsub1's interests rights and obligations under the respective association agreements between fsub1 and ycorp law and analysis a sec_367 general_rule sec_367 provides that if in connection with any exchange described in sec_332 sec_351 sec_354 sec_356 or sec_361 a united_states_person transfers property to a foreign_corporation such foreign_corporation shall not for purposes of determining the extent to which gain shall be recognized on such transfer be considered to be a corporation the result of the forgoing is that if sec_367 is applicable to the transfer the transfer is taxable reg '1 a -1t f provides that in a reorganization under sec_368 where the transferor_corporation is a domestic_corporation and the acquiring_corporation is a foreign_corporation there is considered to exist i a transfer of assets by the transferor_corporation to the acquiring_corporation under sec_361 in exchange for stock of the acquiring_corporation and the assumption by the acquiring_corporation of the transferor_corporation s liabilities ii a distribution of the stock of the acquiring_corporation by the transferor_corporation to the shareholders of the transferor_corporation and iii an exchange by the transferor_corporation s shareholders of the stock of the transferor_corporation for stock of the acquiring_corporation under sec_354 b sec_367 active trade_or_business exception of the three deemed consequences described above the only consequence that is potentially taxable under sec_367 is the sec_361 exchange ie the deemed outbound_transfer of assets by dsub4 to fsub1 with regard to such transfer sec_367 generally provides that except as provided in regulations sec_367 shall not apply to any property transferred to a foreign_corporation for use by such foreign_corporation in the active_conduct_of_a_trade_or_business outside of the united_states the aactive trade_or_business exception thus if sec_367 is applicable to the sec_361 exchange such asset transfer qualifies for nonrecognition treatment reg '1 a -2t a provides that sec_367 shall not apply to property transferred to a foreign_corporation if i such property is transferred for use by that corporation in the active_conduct_of_a_trade_or_business outside of the united_states ii the u_s_person that transfers the property complies with the reporting requirements of sec_6038b and the regulations thereunder and iii there is no subsequent re-transfer of such property except as authorized under reg '1 a -2t c where each of the foregoing requirements are satisfied the asset transfer would qualify for nonrecognition treatment under the active trade_or_business exception even if the taxpayer fails to satisfy the requirements of reg '1 a -2t it may qualify for the oil_and_gas working_interest exception generally applicable to the transfer of oil_and_gas working interests under reg '1 a -4t e such exception generally provides that a working_interest in oil_and_gas_properties will not be considered to be transferred for use in the active_conduct_of_a_trade_or_business unless at the time of the transfer the transferor is regularly and substantially engaged in exploration for and extraction of minerals either directly or through working interests in joint ventures other than by reason of the property that is transferred because reg '1 a -1t f deems every f reorganization to be a transfer of all of the transferor_corporation s assets to the acquiring_corporation it would not be possible for dsub4 as transferor to satisfy the active_conduct_of_a_trade_or_business under reg '1 a -4t e reg '1 a - 4t e however provides that oil_and_gas interests not described in reg '1 a - 4t e may nonetheless qualify for the exception to sec_367 contained in reg '1 a -2t accordingly since reg '1 a -4t e is inapplicable the discussion below is limited to the rules under reg '1 a -2t the active trade_or_business exception active_conduct of trade_or_business requirement at the outset we note that the determination of whether the transferee foreign_corporation satisfies the active trade_or_business exception is highly factual in nature because the determination is so factual such issue is specifically identified in revproc_99_7 1999_1_irb_226 as an issue for which letter rulings or determination letters will not ordinarily be issued to satisfy the first prong of the active trade_or_business exception fsub1 must satisfy each of four requirements including i the trade_or_business requirement ii the active_conduct requirement iii the foreign conduct requirement and iv the use requirement a the trade_or_business requirement the trade_or_business requirement must be determined under all of the facts and circumstances reg '1 a -2t b generally provides that to constitute a trade_or_business a group of activities must ordinarily include every operation which forms a part of or a step in a process by which an enterprise may earn income or profit based on the information provided it appears that fsub1 satisfies the trade_or_business requirement an examination of the facts should be undertaken to confirm that the activities performed by fsub1 include every operation which forms a part of or a step in a process associated with oil_and_gas exploration b the active_conduct requirement the active_conduct requirement must be determined under all of the facts and circumstances reg '1 a -2t b generally provides that a corporation actively conducts a trade_or_business only if the officers and employees of the corporation or related entities who are made available to and supervised on a day-to-day basis by and whose salaries are paid_by or reimbursed to the lending related_entity by the transferee foreign_corporation carry out substantial managerial and operational activity reg '1 a -2t b generally provides that in determining whether the officers and employees of the corporation carry out substantial managerial and operational activities the activities of independent contractors shall be disregarded from the facts provided it is unclear whether fsub1 has any employees or whether independent contractors perform substantially_all managerial and operational activities if such management activities were provided by related entities including usp and or subsidiaries of usp you should also confirm whether such loaned or seconded officers and employees were supervised on a day-to-day basis by employees of fsub1 and that the salaries of such loaned or seconded officers and employees were paid_by or reimbursed to the lending related_entity by fsub1 c the foreign conduct requirement the foreign conduct requirement must be determined under all of the facts and circumstances reg '1 a -2t b generally provides that the primary managerial and operational activities of the trade_or_business must be undertaken outside the united_states and immediately_after_the_transfer the transferred assets must be located outside the united_states reg '1 a -2t b further provides that incidental items of transferred property located in the united_states may be considered to have been transferred for use in the active_conduct_of_a_trade_or_business outside of the united_states provided however the primary managerial and operational activities of the trade_or_business are undertaken outside the united_states and substantially_all of the transferred assets are located outside the united_states from the facts provided it is unclear whether the primary managerial and operational activities of fsub1's trade_or_business are conducted outside the united_states it is also unclear whether immediately_after_the_transfer there are any transferred assets other than incidental items of transferred property that are not located outside the united_states an examination of the facts and circumstances should be undertaken to determine the foregoing d the use requirement the use requirement must be determined under all of the facts and circumstances reg '1 a -2t b generally provides that property is used or held for use in a foreign_corporation s trade_or_business if it is i held for the principal use of promoting the present conduct of the trade_or_business ii acquired and held in the ordinary course of the trade_or_business or iii otherwise held in a direct relationship to the trade_or_business generally reg '1 a -2t b further provides that property is considered held in a direct relationship to a trade_or_business if it is held to meet the present needs of that trade_or_business and not its anticipated future needs from the facts provided it is unclear whether all of the transferred property satisfies the use requirement however subject_to the discussion below regarding post-transfer disposition of transferred property it does appear that the interests in area area and area would satisfy the use requirement an examination of the remaining transferred property should be undertaken to determine whether each such item of transferred property satisfies the use requirement sec_6038b reporting requirement as noted above to satisfy the second prong of the active trade_or_business exception a taxpayer must comply with the applicable reporting requirements under sec_6038b reg '1 6038b-1t b generally provides that a failure to comply with the requirements of sec_6038b includes i the failure to report at the proper time and in the proper manner any material information required to be reported under the rules of reg '1 6038b-1t or ii the provision of false or inaccurate information in purported compliance with the requirements of reg '1 6038b-1t please note that all references herein to the regulations under sec_6038b are to the regulations in effect for the tax_year ending on date the regulations in effect at such time under reg '1 6038-1t c generally required a u_s_person that transferred property to a foreign_corporation in an exchange described in sec_367 to provide information regarding i the identity of the transferor ii the identity of the transferee iii a general description of the transfer and any wider transaction of which it forms a part iv a description of the consideration received by the u_s_person making the transfer including the estimated fair_market_value of such consideration v a description of the property transferred including the estimated fair_market_value and adjusted tax basis broken down into categories for active business property stock_or_securities depreciated_property property to be leased property to be sold transfers to fscs and tainted property such as inventory installment_obligations foreign_currency and leased property and vi if the property transferred is property of a foreign_branch with previously deducted losses a detailed calculation of the sum of the losses_incurred by the foreign_branch before the transfer and a detailed calculation of any reduction of such losses in accordance with reg '1 a -6t d and e and the character of such gain similarly separate rules are specified under reg '1 6038b-1t d for transfers of intangible_property subject_to sec_367 usp included form_926 with its income_tax return for the fiscal_year ending on date however we note that taxpayer failed to provide all of the information required by sec_6038b and reg '1 6038b-1t such as a schedule of the types of assets transferred broken down into categories for active business property stock_or_securities depreciated_property property to be leased property to be sold transfers to fscs and tainted property such as inventory installment_obligations foreign_currency and leased property pursuant to the authority of reg '1 6038b-1t f in effect for the fiscal_year ending on date it is in your discretion to determine whether the taxpayer has satisfied the reporting requirement accordingly we do not express an opinion as to whether taxpayer has satisfied the reporting requirements under sec_6038b no prohibited asubsequent transfer rule even if taxpayer satisfies the first and second prong of the active trade_or_business exception sec_367 would continue to be applicable if fsub1 subsequently re- transferred such property unless such subsequent transfer was not a prohibited subsequent transfer under reg '1 a -2t c we note at the outset that fsub1 transferred aa percent of its interests in area area and area to fcorp3 after the initial transfer from dsub4 to fsub1 and retained the remaining bb percent interests in area area and area as discussed further below sec_367 is not applicable to the bb percent interests retained by fsub1 ie the interests other than the aa percent interests assigned to fcorp3 to the extent such retained interests otherwise satisfied the first and second prong of the active trade_or_business exception with regard to fsub1's subsequent transfer of aa percent of its interests in area area and area we consider below the rules under reg '1 a - 2t c under reg '1 a -2t c a subsequent transfer is constructively deemed to be part of the same transaction as the initial transfer and thus a prohibited subsequent transfer if such subsequent transfer occurs within six months of the initial transfer therefore if after dsub4 transferred property to fsub1 fsub1 subsequently transferred such property to another person within six months from the date of the initial transfer such subsequent transfer would taint the initial transfer of property and would render such initial transfer taxable under sec_367 to the extent of such subsequent transfer unless the subsequent transfer qualifies for the exception under reg '1 a -2t c under reg '1 a -2t c a subsequent transfer that occurs more than six months after the initial transfer may also taint the initial transfer using step transaction principles unless an exception applies in the present case fsub1 made a subsequent transfer of aa percent of its interests in area area and area to fcorp3 after the initial transfer from dsub4 to fsub1 although agreement b and each of agreement c agreement d and agreement e were executed on date which was more than six months after the initial transfer the effective date of each such transfer was on date which was less than six months after the initial transfer ie the second f reorganization moreover the economic terms of the subsequent transfer were negotiated on date which was less than months after the initial transfer based on the forgoing we are unable to conclusively determine whether such subsequent transfer occurred within six months or was more than six months after the initial transfer ie the second f reorganization we believe that a critical factor in the determination of the actual date of the subsequent transfer is the date in which fcorp3 acquired property rights in the interests in area area and area under applicable local or foreign law we note that each of agreement c agreement d and agreement e include a provision incorporating state c law if the subsequent transfer occurred more than six months after the initial transfer certain factors indicate that the application of step-transaction principles is warranted factors in support of an application of step-transaction principles include the following first information submitted by taxpayer indicates that it was usp s general philosophy to spread its risk where possible regarding its oil_and_gas exploration activities although it is also noted that the taxpayer s senior vice president and chief financial officer stated in writing that the transfer of assets to fsub1 was not consummated with any expectation or prior knowledge of the possibility of the fcorp3 proposal second after several years of exploration activity dsub3 discovered and confirmed two wells in field in the southern part of area and such wells were tested at an aggregate of approximately dd barrels of oil per day third subsidiaries of usp and entities related to fcorp2 were already actively engaged in ongoing discussions over joint exploration efforts in country w at least three months prior to the date of the second f reorganization fourth the reincorporation of dsub4 as fsub1 occurred just twenty days after dsub3 acquired a working_interest in oil_and_gas_properties located in area and area fifth area area and area are contiguous therefore an inference may be drawn that if several confirmed production wells were identified in area there would be a substantially greater likelihood that productive wells also existed in area and area finally agreement b agreement c agreement d and agreement e each include an effective date of date with financial terms substantially_similar to those set forth on the term sheet executed by the parties almost two months earlier we note that other factors may be relevant as well based on the foregoing factors and a further development of the facts including whether the subsequent transfer occurred within six months of or more than six months after the date of the initial transfer it may be appropriate to treat fsub1's subsequent transfer of a aa percent interest in area area and area as tainting such initial transfer of property and as a result rendering such initial transfer of property to the extent such properties were subsequently transferred to fcorp3 as a taxable transfer described in sec_367 we believe that the exception contained in reg '1 a -2t c would not change the results discussed herein c exceptions to active trade_or_business exception in addition to the above rules for determining whether the active trade_or_business exception applies there are two additional statutory exceptions to sec_367 that may apply tainted asset exception in conjunction with your factual analysis of whether the transfer of assets from dsub4 to fsub1 satisfies the active trade_or_business exception you should consider the provisions of sec_367 which excepts the transfer of certain assets from the active trade_or_business exception and the concomitant nonrecognition treatment under sec_367 with regard to sec_367 reg '1 a -5t a generally provides that sec_367 shall apply to the transfer of inventory certain installment_obligations foreign_currency and certain leased tangible_property atainted assets regardless of whether such tainted_assets are transferred for use in the active_conduct_of_a_trade_or_business outside the united_states based on the limited information provided on form_926 we are unable to determine the extent to which dsub4 is deemed to have transferred tainted_assets to fsub1 in connection with the second f reorganization we note however that for the year at issue a description of all such tainted_assets whether individually or by category together with the fair_market_value and adjusted_basis for such assets was required under reg '1 6038b-1t c to be included on such form_926 an examination of the individual assets transferred from dsub4 to fsub1 should be undertaken to determine the extent to which such assets are tainted_assets for which gain recognition would be required branch_loss_recapture exception in conjunction with your factual analysis of whether the transfer of assets from dsub4 to fsub1 satisfies the active trade_or_business exception you should consider the provisions of sec_367 which requires gain recognition for the transfer of a foreign_branch with previously deducted losses the abranch loss recapture rule for purposes of sec_367 reg '1 a -6t a generally provides that if a u_s_person transfers any assets of a foreign_branch described in sec_367 then the transferor shall recognize gain regardless of whether the assets of the foreign_branch are transferred for use in the active_conduct_of_a_trade_or_business outside the united_states reg '1 a -6t g generally provides that the term aforeign branch must be determined by an examination of all of the facts and circumstances we note that information submitted by the taxpayer on form_926 states that the taxpayer s oil_and_gas exploration constitutes a foreign_branch accordingly taxpayer is subject_to gain recognition on the amount of its previously deducted losses as determined in accordance with the provisions of reg '1 a -6t we note also that reg '1 a -6t e provides rules to coordinate recapture of income under the branch_loss_recapture rule with recapture of income under the overall_foreign_loss recapture rule_of sec_904 discussed further below based on the limited information provided on form_926 we are unable to determine the extent to which taxpayer is subject_to the branch_loss_recapture rule in connection with the second f reorganization we note however that for the year at issue reg '1 6038b-1t c required the taxpayer to include on such form_926 a description of the property whether individually or by category utilized in connection with the foreign_branch together with a breakdown of such property s fair_market_value and adjusted tax basis a calculation of the sum of the losses_incurred by the foreign_branch before the transfer a detailed calculation of any reduction of such losses in accordance with reg '1 a -6t d and e and the character of such gain an examination of the foregoing should be undertaken to determine the extent to which the branch_loss_recapture rule would require gain recognition pursuant to the rules set forth in sec_367 d other considerations sec_367 we have no knowledge of whether any intangible_property as defined in sec_936 was transferred by dsub4 in connection with the reincorporation the form_926 was incomplete and did not disclose the transfer of any such property if any intangible_property was transferred sec_367 applies to such transfer without regard to the active trade_or_business exception sec_904 in conjunction with your factual analysis of whether gain must be recognized on the sec_361 outbound_transfer of assets from dsub4 to fsub1 you should also consider the overall_foreign_loss recapture rule under sec_904 and reg '1 f - d the aoverall foreign loss recapture rule reg '1 f -2 d generally provides that if property which has been used predominantly outside the united_states in a trade_or_business is disposed of during any taxable_year regardless of whether gain_or_loss is otherwise recognized the taxpayer is deemed to have received and recognized taxable_income_from_sources_without_the_united_states in the taxable_year of the disposition by reason of such disposition under reg '1 f -2 d the amount of such income must be determined after applying the rules under reg '1 f -2 c which to the extent applicable treats such recaptured overall_foreign_loss as income_from_sources_within_the_united_states as previously noted in the discussion above regarding the branch_loss_recapture rule the income required to be recognized in accordance with the overall_foreign_loss recapture rule under sec_904 may be applied to reduce the amount of recapture in accordance with the branch_loss_recapture pursuant to the provisions of reg '1 a -6t e sec_1503 in conjunction with your factual analysis of whether gain must be recognized on the sec_361 outbound_transfer of assets from dsub4 to fsub1 you should also consider the dual_consolidated_loss rules under sec_1503 we note that usp as common parent of a consolidated_group of corporations filed a consolidated_income_tax_return that included dsub4 up to the date of the second f reorganization we also note that usp filed an agreement under reg '1 g i with respect to dsub4's country y branch which is a separate_unit within the meaning of reg '1 c i a and is also a dual_resident_corporation within the meaning of reg '1 c by filing an agreement under reg '1 g i usp agreed to be bound by the loss recapture rules under reg '1 g vii upon the occurrence of a triggering event described in reg '1 g iii the loss recapture rule under reg '1 g vii generally requires taxpayers to recapture and report as income the total amount of the dual_consolidated_loss to which a triggering event applies on its income_tax return for the taxable_year in which the triggering event occurs together with statutory interest from the date of the tax_year in which the dual_consolidated_loss gave rise to a tax_benefit for u s income_tax purposes the adual consolidated loss recapture rule by reincorporating in country x dsub4 is treated as transferring one-hundred percent of its assets to fsub1 in an exchange of assets described in sec_361 we also note that such reincorporation caused dsub4 to leave the consolidated_group in which usp is the common parent as a result of such reincorporation a triggering event occurred within the meaning of reg '1 g iii a the atriggering event a final_determination can be made that a triggering event has occurred however only if the taxpayer failed to rebut the presumption of a triggering event under reg '1 g iii b by demonstrating that the losses expenses or deductions of the foreign_branch could not be carried over or otherwise used under the laws of the foreign_country we note however that in order to exercise its rebuttal rights reg '1 g iii b further provides that the taxpayer must attach documents demonstrating such facts to its timely filed u s income_tax return for the year in which the putative triggering event occurred based on the information provided it does not appear that taxpayer has exercised its rebuttal rights under reg '1 g iii b with respect to the triggering event because no such documents were attached to the taxpayer s timely filed u s income_tax return even though a triggering event is deemed to occur under reg '1 g iii a reg '1 g iv includes two exceptions wherein a triggering event shall not constitute a triggering event for purposes of the dual_consolidated_loss recapture rule under reg '1 g vii the first relevant exception is applicable where the assets that are the subject of the triggering event are acquired by a member of the transferor s consolidated_group the aconsolidated group exception pursuant to the second f reorganization fsub1 acquired the assets from dsub4 as a foreign_corporation fsub1 was not an includible_corporation within the meaning of sec_1504 for purposes of the consolidated_return rules therefore the triggering event was ineligible for the consolidated_group exception the second relevant exception is applicable where the assets that are the subject of the triggering event are acquired by an unaffiliated domestic_corporation or a new consolidated_group and the transferor and transferee enter into a closing_agreement with the internal_revenue_service the aclosing agreement exception because fsub1 is a foreign_corporation the triggering event does not qualify for the closing_agreement exception accordingly usp was required to comply with the dual_consolidated_loss recapture rule upon the occurrence of the triggering event such loss recapture_amount was required to be included in income for the fiscal_year ending on date to the extent that usp is required to include an amount in gross_income in accordance with the dual_consolidated_loss recapture rule we note that the preamble to the final regulations under reg '1 t d date generally provides that under reg '1 g vii b if the triggering event also results in loss recapture under sec_367 or sec_904 the income recognized under those sections may be applied to reduce the amount of recapture under reg '1 g vii finally we note that reg '1 g vii d generally provides that recapture_income is treated as ordinary_income having the same source and falling within the same separate category under sec_904 as the dual_consolidated_loss being recaptured an examination of the foregoing should be undertaken to confirm whether a triggering event occurred and if applicable whether gain recognition would be required pursuant to the dual_consolidated_loss recapture rule under reg '1 g vii case development hazards and other considerations our memorandum concluded that the outbound_transfer of the aa interests in area area and area by dsub4 to fsub1 should be taxable because of fsub1's prohibited subsequent transfer of those assets to fcorp1 regardless of whether the second transfer occurred within six months of the first transfer the taxpayer may argue that the second transfer was not a prohibited subsequent transfer because the arrangement between fsub1 and fcorp1 was a partnership because reg '1 a -2t c provides that a sec_721 transfer will not be treated as a prohibited subsequent transfer notwithstanding the fact the taxpayer elected out of subchapter_k pursuant to sec_761 we believe that the taxpayer could take the position that the arrangement with fcorp3 may be classified as a partnership under reg '1 a -2t c nevertheless we omitted a potentially lengthy discussion of sec_761 and partnership classification because we believe that treating the arrangement as a partnership would not preserve the taxpayer s use of the active trade_or_business exception revrul_99_5 1999_6_irb_8 and prior authority would treat fsub1 as selling aa percent of its interests for cash provided that fsub retained the cash received from fcorp1 rather than having fcorp1 contribute the cash to a deemed partnership please confirm that this is the case if it is not the case we will provide additional guidance to address the issue of whether the sec_721 exception to the prohibited subsequent_transfer_rule may be used by the taxpayer to qualify for the active trade_or_business exception if you have any further questions please call philip l tretiak senior technical reviewer branch office of associate chief_counsel international
